Citation Nr: 1625476	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-24 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of Department of Veterans Affairs (VA) disability compensation benefits in the amount of § 2,606.00, to include the preliminary issue of the validity of the debt.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1997 to July 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the VA Debt Management Center.  The VA Regional Office in Cleveland, Ohio has jurisdiction over the appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that she is entitled to waiver of the recovery of an overpayment of VA disability compensation benefits in the amount of $2.606.00 because the collection of the debt would result in undue hardship.  She also indicates that she did not realize that her ex-spouse was considered in the calculation of her VA compensation benefits.  The Veteran further states that she did not recall any documentation which indicated that she was being paid based on her ex-spouse.  

Although the Veteran's arguments mostly relate to the issue of waiver of overpayment, the underlying issue of validity of debt is also before the Board.  See July 2011 Statement of the Case (addressing "validity of the debt in the amount of $2,606.00").  Currently, there is no accounting in the file that shows how the Veteran's overpayment amount was calculated.  Therefore, on remand, a detailed accounting showing how the debt was calculated, and the amount of the debt found to have been validly created, must therefore be prepared, sent to the Veteran, and associated with the record.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
Additionally, the Board notes in order to determine if repayment of the debt would result in hardship to the Veteran, it is necessary that VA have information on the Veteran's financial status during the pertinent years.  As there are no recent reports of her financial status, the Board is unable to determine whether collection of the debt would result in undue hardship to the Veteran.  Accordingly, the Board finds that a remand is also necessary in order to obtain more current information as to the Veteran's financial status.  

Accordingly, the case is REMANDED for the following actions:  

1.  Prepare an audit of the Veteran's compensation account for the period of the overpayment.  This audit should reflect the amount actually paid to the Veteran, as well as the amount properly due.  The audit should also include the amount of the overpayment, if any, that may have been repaid by the Veteran, as well as the terms for withholding monies to satisfy any debt.  A copy of this written audit should be placed in the claims file and another provided to the Veteran and her representative.  

2.  Obtain from the Veteran a current Financial Status Report listing all monthly income, monthly expenses, assets and debts, for her and her dependents for the period of the overpayment.  Any supporting documentation should be requested from the Veteran as deemed appropriate.  Once obtained, all documentation must be associated with the claims file.

3.  Then, readjudicate the issue of whether the overpayment of § 2,606.00 was validly created, and, if so, adjudicate the claim of entitlement to waiver of recovery of the overpayment.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


